        Case 1:20-cv-00896-AWI-SAB Document 14 Filed 08/07/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LOUIS LAMON,                             )   Case No.: 1:20-cv-00896-AWI-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER REGARDING PLAINTIFF’S NOTICE
13          v.                                          TO PROCEED ON CLAIMS FOUND TO BE
                                                    )   COGNIZABLE
14                                                  )
     C. PFEIFFER, et.al.,
                                                    )   (ECF No. 13)
15                                                  )
                   Defendants.                      )
16                                                  )
                                                    )
17                                                  )
                                                    )
18
            Plaintiff Barry Louis Lamon is appearing pro se and in forma pauperis in this civil rights
19
     action pursuant to 42 U.S.C. § 1983.
20
            On July 21, 2020, the undersigned screened Plaintiff’s complaint, found that Plaintiff stated
21
     separate cognizable claims for retaliation against Defendants Jones, Moffett, Moore, Alvarez, Eaker,
22
     Gonzalez, Rivera-Sierra, Ronquillo, Luna, Ramirez, Goss, Bennett-Beach and Velasco, separate
23
     cognizable claims for failure to protect against Defendants Corona, Loera, Ramirez, Eaker, Luna,
24
     Jones, Moffett, Moore, Alvarez, Ronquillo, Luna, Rivera-Sierra and Clare, a cognizable Bane Act
25
     claim against Corona, Jones, Moffett, Moore, Alvarez, Eaker, Gonzalez, Rivera-Sierra, Ronquillo,
26
     Luna, Ramirez, Goss, Bennett-Beach, Loera and Velasco, and a cognizable intentional infliction of
27
     emotional distress claim against Defendants Corona, Jones, Moffett, Moore, Alvarez, Eaker,
28

                                                        1
         Case 1:20-cv-00896-AWI-SAB Document 14 Filed 08/07/20 Page 2 of 2



1    Gonzalez, Rivera-Sierra, Ronquillo, Luna, Ramirez, Goss, Bennett-Beach, Loera Velasco, and

2    Plaintiff was granted leave to file an amended complaint or notify the Court of his intent to proceed

3    only on the claims found to be cognizable. (ECF No. 11.)

4             On August 3, 2020, Plaintiff filed an equivocal notice of intent to proceed on the claims found

5    to be cognizable. (ECF No. 13.) Plaintiff titles his motion, “Plaintiff’s consent to proceeding on those

6    claims the court has found cognizable [in part], objections to other findings, and statement of decision

7    to stand on the complaint.” (Id.) Plaintiff contends that he states a cognizable failure to protect claim

8    against Defendants Stark and Pfeiffer, and has stated a cognizable state law tort claim for loss of his

9    personal property. (Id.)

10            Plaintiff is advised that the Court’s July 21, 2020 order was not a final order as he was granted

11   leave to file an amended complaint, if so desired. Thus, at this juncture, if Plaintiff disagrees with the

12   Court’s July 21, 2020 screening order, he should file an amended complaint attempting to cure the

13   deficiencies outlined in the court’s order.1 If Plaintiff files an amended complaint and the Court issues

14   a recommendation to dismiss certain claims and/or Defendants, Plaintiff may at that time file

15   objections, if so desired.

16            Accordingly, it is HEREBY ORDERED that:

17            1.      The Clerk of Court shall send Plaintiff a blank amended civil rights complaint form;

18                    and

19            2.      Within thirty (30) days from the date of service of this order, Plaintiff shall either file

20                    an amended complaint or file an unequivocal notice of intent to proceed on claims

21                    found to be cognizable.

22
23   IT IS SO ORDERED.

24   Dated:        August 6, 2020
25                                                             UNITED STATES MAGISTRATE JUDGE

26
27   1
      Plaintiff is advised that an amended complaint supersedes the original complaint. Lacey, 693 F.3d at 927. Therefore, any
     amended complaint must be “complete in itself without reference to the prior or superseded pleading.” Local Rule 220.
28

                                                                2
